Case 0:21-cv-60662-WPD Document 14 Entered on FLSD Docket 04/22/2021 Page 1 of 2

                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

   ADAM SUMMERS, individually and on behalf of all                       CLASS ACTION
   others similarly situated,
                                                                   Case No. 0:21-cv-60662-WPD
         Plaintiff,
                                                                    JURY TRIAL DEMANDED
   vs.

   RESTORE WEST DELRAY, LLC d/b/a RESTORE
   HYPER WELLNESS, a Florida Limited Liability
   Company,

     Defendant.
   ______________________________________/

                              NOTICE OF DISMISSAL WITH PREJUDICE

             Plaintiff, Adam Summers, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), does

  hereby dismiss this this action as follows:

             1.       All claims of the Plaintiff, Adam Summers, individually, are hereby dismissed with

  prejudice.

             2.       All claims of any unnamed member of the alleged class, to the extent they are

  currently before this Court, are hereby dismissed without prejudice.



  Date: April 22, 2021

  Respectfully Submitted,

  Shamis & Gentile, P.A.
  /s/ Andrew J. Shamis
  Andrew J. Shamis, Esq.
  Florida Bar No. 101754
  ashamis@shamisgentile.com
  14 NE 1st Avenue, Suite 705
  Miami, FL 33132
  Telephone: 305-479-2299


  Edelsberg Law, P.A.
Case 0:21-cv-60662-WPD Document 14 Entered on FLSD Docket 04/22/2021 Page 2 of 2

  /s/ Scott Edelsberg
  Scott Edelsberg, Esq.
  Florida Bar No. 0100537
  20900 NE 30th Ave., Suite 417
  Aventura, FL 33180
  Telephone: 305-975-3320
  Email: scott@edelsberglaw.com



  Counsel for Plaintiff and the Class




                                        CERTIFICATE OF SERVICE

           I hereby certify that on April 22, 2021, I electronically filed the foregoing document with
   the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
   this day on all counsel identified below via transmission of Notices of Electronic Filing generated
   by CM/ECF or in some other authorized manner.

   Respectfully submitted,
                                                 SHAMIS & GENTILE, P.A.
                                                 14 NE 1st Ave., Suite 705
                                                 Miami, FL 33132
                                                 Telephone (305) 479-2299
                                                 Facsimile (786) 623-0915
                                                 Email: efilings@sflinjuryattorneys.com

                                          By:     /s/ Andrew J. Shamis
                                                  Andrew J. Shamis, Esq.
                                                  Florida Bar # 101754


                                                 Counsel for Plaintiff and the Class
